Per Curiam.

The commission asserts that the September 2, 1998 order did not grant reconsideration. It essentially claims that the order merely “decided to decide” whether to reopen claimant’s eligibility for PTD compensation. This is not the case, however, as the order clearly sets claimant’s application for PTD compensation for reconsideration. The question thus becomes whether, in so doing, the commission properly exercised continuing jurisdiction.
Continuing jurisdiction is proper when an order contains an obvious mistake of fact or law. State ex rel. Weimer v. Indus. Comm. (1980), 62 Ohio St.2d 159, 16 O.O.3d 174, 404 N.E.2d 149; State ex rel. B & C Machine Co. v. Indus. Comm. (1992), 65 Ohio St.3d 538, 605 N.E.2d 372. Discussing this prerequisite, we recently found an abuse of discretion where reconsideration was granted “based on the possibility of error in the previous Industrial Commission order.” We reasoned:
“There is also no clear error of any kind. The reconsideration order cites only the possibility of error, and an unspecified error at that.
“Our approval of the staff hearing officers’ order on reconsideration would effectively give the commission unrestricted jurisdiction. Error is always possible, and its existence cannot be refuted when the commission is not made to reveal what the perceived error is. We find, therefore, that the mere possibility of unspecified error cannot sustain the invocation of continuing jurisdiction.” (Emphasis sic.) State ex rel. Nicholls v. Indus. Comm. (1998), 81 Ohio St.3d 454, 459, 692 N.E.2d 188, 192.
In this case, the commission abandoned conjecture and found that there was error. But, again, it does not identify the error. Thus, despite any “improvement” in the order’s language, it still defies the spirit of Nicholls. Nicholls recognized that the propriety of continuing jurisdiction cannot be evaluated if the commission does not reveal, in a meaningful way, why it was exercised. In this instance, as in Nicholls, claimant cannot refute the allegation of error without knowing what the alleged mistake is. Saying that an error is “real” as opposed to “possible” is equally hollow if there is no way to test the legitimacy of the assertion.
The commission alternatively alleges that claimant’s cause of action is premature, since it continued PTD compensation pending reconsideration. In support, it cites State ex rel. Lantz v. Indus. Comm. (1993), 66 Ohio St.3d 29, 607 N.E.2d *323456. There, the commission awarded PTD compensation but then granted the employer’s motion for reconsideration after conceding that evidentiary requirements were not satisfied. Claimant’s mandamus action was met with motions for summary judgment and dismissal. Claimant responded to the former but not the latter, and the motion to dismiss was sustained.
Claimant appealed here. After rejecting claimant’s arguments, we added:
<rWe also affirm the appellate court’s dismissal of claimant’s action as being premature. At this point, claimant’s ability to establish a clear legal right to relief is compromised by his inability to demonstrate any loss. In this case, the commission’s reconsideration order effectively continued permanent-total-disability benefits pending a merit reconsideration of his application, pursuant to [State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245].- Since no deprivation has yet occurred, there is nothing from which claimant can seek relief. If the commission ultimately denies permanent-total-disability benefits, then a mandamus review of the commission’s continuing jurisdiction to reconsider may be appropriate.” (Emphasis sic.) Id. at 31-32, 607 N.E.2d at 458.
The commission’s reliance on Lantz is misplaced. Lantz was never intended to excuse the improper exercise of continuing jurisdiction. Where continuing jurisdiction is improperly exercised and a party is forced to needlessly relitigate an issue, that party has been adversely affected. Lantz cannot be used to shield the commission where it has exercised continuing jurisdiction based on error that it declines to identify.
We accordingly overrule the motions to dismiss, issue a writ of mandamus, and order the commission to vacate its September 2,1998 order. We also issue a writ of prohibition to prevent the commission from proceeding with the reconsideration generated by the September 2,1998 order.

Writs allowed.

Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Moyer, C.J., would grant a writ of prohibition only.
Lundberg Stratton, J., dissents.